DETAILED ACTION

Applicants’ response filed 3/4/2022 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, 32-39, 51 and 53 remain allowed. 
Application is allowed.

Reasons for Allowance
Claims 1-12, 32-39, 51 and 53 are allowed. The following is an examiner’s statement of reasons for allowance.
	The claims of the present application are directed towards wireless communication with Polar codes. Sub-channels of a Polar code are allocated to information bits, error detection bits, a plurality of error detection bits, a plurality of false alarm rate bits, a plurality of frozen bits and a plurality of dynamic frozen bits based on at least in part on a reliability of each of the sub-channels. A first sub-set of sub-channels is allocated to information bits. A second sub-set of the sub-channels are allocated to error detection bits wherein a third sub-set of the sub-channels is allocated to the plurality of false alarm rate bits. A fourth sub-set of the sub-channels is allocated to frozen bits and a fifth sub-set is allocated to dynamic frozen bits. Each of the dynamic frozen bits includes a parity check value. The plurality of dynamic frozen bits is generated based on in part identifying a decoding order of the sub-channels. Prior to transmitting, a codeword is generated using the Polar code based at least in part on the loading the plurality of information bits, the plurality of error detection bits, the plurality of false alarm rate bits, the plurality of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112